EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 15 July 2021.

The application has been amended as follows: 

1	(Currently amended) A method of electric vehicle operation, comprising:
determining information about an external environment of a vehicle and information about operational status of the vehicle;
determining a vehicle route while one or more users is using the vehicle to travel the vehicle route;
using a power management system, the determined information, and the determined vehicle route to calculate electric power needed over the vehicle route; 
using the power management system to automatically provide at least one calculated speed along the vehicle route based on the calculated electric power without user command input of a target speed; and
the power management system determining a future destination using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver;


2-3.	(Canceled)

4.	(Previously presented) The method of claim 1, further comprising the power management system determining a future destination using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

5-6.	(Canceled)

7.	(Previously presented) The method of claim 1, wherein the step of determining information about the external environment of the vehicle further comprises the step of communicating with a remote database, and wherein the determined information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted 

8.	(Previously presented) The method of claim 1, wherein the step of determining information about operational status of the vehicle further comprises the step of communicating with a remote database, and wherein the operational status information is selected from the group consisting of: a voltage of a battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a drag force due to rolling resistance of the vehicle, an amount of air going to an engine of the vehicle, and a weight of at least one of the one or more users.

9.	(Currently amended) The method of claim 1, wherein the at least one calculated speed is based at least in part on a determined probable optimal speed using historical route information, and wherein the determined probable optimal speed is configured for optimal energy efficiency, within one or more constraints, of the vehicle on the vehicle route.

10.	(Currently amended) A method of electric vehicle operation, comprising:
determining information about an external environment of a vehicle and information about operational status of the vehicle;
determining a vehicle route while one or more users are using the vehicle to travel the vehicle route;
using a power management system, the determined information, and the determined vehicle route to calculate electric power needed over the vehicle route; and
using the power management system to automatically provide at least one calculated speed along the vehicle route based on the calculated electric power without user command input of a target speed;
wherein the vehicle route is determined using a combination of multiple route segments, wherein the method further includes the power management system determining a first future segment of the multiple route segments while the one or more users are using the vehicle to travel the vehicle route and, before the vehicle has reached the first future segment, the power management system determining a second future segment of the multiple route segments, the second future segment located further from the vehicle than the first future segment; and
at least one calculated speed is based at least in part on iteratively simulated speeds, and wherein the iteratively simulated speeds are configured to increase energy efficiency of the vehicle on the vehicle route by adjusting a plurality of speeds of the vehicle on the vehicle route without adjusting an average speed of the vehicle on the vehicle route.

11.	(Currently amended) An electric vehicle, comprising:
a vehicle having an electric power source, a communication system, and a user interface system capable of accepting user command inputs from one or more users of the vehicle; and
a power management system for the electric power source able to determine information about an external environment of the vehicle and information about operational status of the vehicle, with the power management system set to calculate one or more electric powers and one or more speeds over one or more segments of a vehicle route without user command input of a target speed and act to apply the one or more calculated electric powers to the vehicle to travel along the one or more segments of the vehicle route at the one or more calculated speeds;
; and
wherein the vehicle route is set based on a future destination determined by the power management system at least in part using historical data associated with the one or more users, wherein the future destination is a destination at which the vehicle will be parked and turned off, wherein one of the one or more users is a driver, and wherein the future destination is determined at least in part using an identity of the driver that is one of inferred by the power management system and input by the driver.

12-13.	(Canceled)

14.	(Previously presented) The vehicle of claim 11, wherein the vehicle route is set based on a future destination determined by the power management system at least in part using statistical destination logic, wherein the statistical destination logic includes adjusting, at a plurality of junctions, a probability of the vehicle traveling to the future destination.

15.	(Canceled)

16.	(Previously presented) The vehicle of claim 11, wherein the one or more segments comprise multiple segments including a first future segment and a second future segment, wherein the power management system determines the first future segment while the one or more users are using the vehicle to travel the vehicle route and, before the vehicle has reached the first future segment, the power management system determines the second future segment, the second future segment located further from the vehicle than the first future segment.

17.	(Previously presented) The vehicle of claim 11, wherein determining information about the external environment of the vehicle further comprises communicating with a remote database, and wherein the determined information about the external environment is selected from the group consisting of: an elevation of the vehicle, upcoming elevations of the vehicle, a location of a stoplight, a timing of a stoplight, a present angle of the sun, a predicted angle of the sun for an upcoming segment of the vehicle route, a predicted wind direction for an upcoming segment of the vehicle route, a predicted wind velocity for an upcoming segment of the vehicle route, a predicted temperature for an upcoming segment of the vehicle route, and a predicted air pressure for an upcoming segment of the vehicle route.

18.	(Previously presented) The vehicle of claim 11, wherein determining information about operational status of the vehicle further comprises communicating with a remote database, and wherein the operational status information is selected from the group consisting of: a voltage of a battery, a temperature of the battery, an age of the battery, a number of times the battery has charged and discharged, a drag force due to rolling resistance of the vehicle, an amount of air going to an engine of the vehicle, and a weight of at least one of the one or more users.

19.	(Canceled)

20.	(Currently amended) An electric vehicle, comprising:
a vehicle having an electric power source, a communication system, and a user interface system capable of accepting user command inputs from one or more users of the vehicle; and
a power management system for the electric power source able to determine information about an external environment of the vehicle and information about operational status of the vehicle, with the power management system set to calculate one or more electric powers and one or more speeds over one or more segments of a vehicle route without user command input of a target speed and act to apply the one or more calculated electric powers to the vehicle to travel along the one or more segments of the vehicle route at the one or more calculated speeds;
wherein the one or more calculated speeds are configured to maximize energy efficiency of the vehicle, within one or more constraints, on the vehicle route; and


21.	(Currently amended) The method of claim 1, wherein the at least one calculated speed is based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route.

22.	(Currently amended) The method of claim [[3]] 1, wherein the future destination is not explicitly provided by the one or more users, and wherein the power management system determines the future destination while the vehicle is traveling to the future destination.

23.	(Currently amended) The vehicle of claim [[13]] 11 wherein the future destination is not explicitly provided by the one or more users, and wherein the power management system determines the future destination while the vehicle is traveling to the future destination.

24.	(Previously presented) The vehicle of claim 16, wherein, before the vehicle has reached any of a plurality of future segments of the multiple segments, a total number of the future segments is adjusted in response to changes in the determined information about the external environment of the vehicle.

25.	(Previously presented) The vehicle of claim 11, wherein the one or more calculated speeds are based at least in part on measured energy efficiency of multiple prior trips by at least one of the one or more users driving the vehicle on the vehicle route.

26.	(Currently amended) A method of electric vehicle operation, comprising:
determining information about an external environment of a vehicle and information about operational status of the vehicle;
determining a vehicle route while one or more users are using the vehicle to travel the vehicle route;
using a power management system, the determined information, and the determined vehicle route to calculate electric power needed over the vehicle route; and
using the power management system to automatically provide at least one calculated speed along the vehicle route based on the calculated electric power without user command input of a target speed;
wherein the vehicle route is determined using a combination of multiple route segments, wherein the method further includes the power management system determining a first future segment of the multiple route segments while the one or more users are using the vehicle to travel the vehicle route and, before the vehicle has reached the first future segment, the power management system determining a second future segment of the multiple route segments, the second future segment located further from the vehicle than the first future segment; and
wherein the calculated speed is based at least in part on a determined probable optimal speed using historical route information, and wherein the determined probable optimal speed is configured for optimal energy efficiency, within one or more constraints, of the vehicle on the vehicle route;
the method further comprising the power management system calculating a reliability estimate for the determined probable optimal speed, wherein the reliability estimate is based at least in part on one of a number of times the vehicle has traveled the vehicle route and a number of times a driver has traveled the vehicle route.

27.	(New) The method of claim 1, wherein, before the vehicle has reached any of a plurality of upcoming segments of the multiple route segments, a total number of the upcoming segments is adjusted in response to changes in the determined information about the external environment of the vehicle.

28.	(New)	The method of claim 9, further comprising the power management system calculating a reliability estimate for the determined probable optimal speed, wherein the reliability estimate is based at least in part on one of a number of times the vehicle has traveled the vehicle route and a number of times the driver has traveled the vehicle route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663